Motion Granted; Appeal Dismissed and Memorandum Opinion filed February 20,
2014.




                                        In The

                       Fourteenth Court of Appeals

                                 NO. 14-14-00056-CV


                   THOMAS AND ALIDA DUGGAN, Appellants

                                           V.

 B & B REMODELING & FOUNDATION, LLC AND BOBBY BORCHGARDT,
                          Appellees

                      On Appeal from the 405th District Court
                             Galveston County, Texas
                        Trial Court Cause No. 11-CV-0570


                   MEMORANDUM                      OPINION

      This is an appeal from a judgment signed October 18, 2013. On February 4, 2014,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.